Citation Nr: 1810620	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-31 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for shin splints, right leg.

2.  Entitlement to an initial compensable rating for shin splints, left leg.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, granted service connection for right leg shin splints and for left leg shin splints and assigned each an initial noncompensable (zero percent) rating effective May 12, 2011 and July 18, 2011, respectively.  The Veteran timely appealed the initial ratings assigned.

In June 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's right leg shin splints more nearly approximated malunion with slight knee or ankle disability; but her right leg shin splints did not more nearly approximate malunion with moderate knee or ankle disability.

2.  The evidence is approximately evenly balanced as to whether the Veteran's left leg shin splints more nearly approximated malunion with slight knee or ankle disability; but her left leg shin splints did not more nearly approximate malunion with moderate knee or ankle disability.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 10 percent, but no higher, for right leg shin splints have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.100, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5262 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 10 percent, but no higher, for left leg shin splints have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.100, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claims on appeal arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection for right leg shin splints and for left leg shin splints.  The courts have held, and VA's General Counsel has agreed, that where, as here, an underlying claim for service connection has been granted and there is disagreement as to a "downstream" question, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claims on appeal and affording her a VA examination, the report of which is of record.  As indicated by the discussion below, this examination report, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected right and left leg shin splints in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  

The Board will therefore proceed to the merits of the claims.

II. Higher Initial Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left leg shin splints are rated noncompensably disabling under 38 C.F.R. § 4.71a, DC 5262.  There is no diagnostic code specifically applicable to "shin splints," so these disabilities were rated by analogy to DC 5262, applicable to impairment of the tibia and fibula.  Under DC 5262, a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A maximum, 40 percent rating is warranted for nonunion with loose motion requiring brace.  The terms "marked," "moderate" and "slight" are not defined in DC 5262, and the question of whether a particular degree of disability is slight, moderate or marked is ultimately a legal rather than a medical one.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present.")

The Board notes that DC 5262 does not provide for a zero percent rating.  However, in every instance where the Rating Schedule does not provide a zero percent rating for a particular diagnostic code, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2017).

Turning to the relevant evidence of record, in May 2013, the Veteran underwent VA examination for her lower legs.  The VA examiner confirmed the Veteran's diagnosis of shin splints (medial tibial stress syndrome) bilaterally and described the current symptoms associated with her shin splints as "[p]ain with running."  On examination, range of motion measurements for the legs was normal bilaterally in all planes with no objective evidence of painful motion.  Range of motion measurements after repetitive use testing was normal bilaterally in all planes with no additional limitation in range of motion.  The VA examiner found that the Veteran experienced pain over the tibia ridge bilaterally and interference with sitting, standing, and weight-bearing.  However, the VA examiner also found that such factors did not significantly limit functional ability.  The VA examiner noted that the Veteran had tenderness over the mid tibial ridge bilaterally.  Muscle strength testing revealed normal strength bilaterally.  The VA examiner found no muscle atrophy.  The VA examiner also found that the Veteran's right and left leg shin splints did not affect muscle substance or function.  Joint stability tests were normal bilaterally.  The VA examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  The VA examiner noted that the Veteran's right and left leg shin splints impacted her ability to work, but specifically only that she could not run on hard surfaces.  The VA examiner also noted that the Veteran's ability to lift, walk at one time, walk during an eight hour day, sit/stand at one time, and sit/stand during an eight hour day was unlimited.

In her July 2013 NOD, with regard to her right and left leg shin splints, the Veteran indicated that she experienced chronic pain and weakness that limited standing and walking.  During the June 2016 Board hearing, concerning her right and left leg shin splints, the Veteran indicated that she had pain from below her knee down to her ankles.  She described the pain as sharp, throbbing, and shooting.  She indicated that she took ibuprofen or Tylenol for the pain, and that it would go away after maybe 30 to 45 minutes.  She also indicated that sometimes at night, she wore a brace for the pain.  She also indicated that she wasn't able to take her children anywhere for extended periods of time because when her legs would start hurting, she would need to wait or sit down until the pain went away. 

Based on the foregoing, the Board finds that a 10 percent rating for each of the Veteran's right leg and left leg shin splints is warranted for the entire appeal period.  Although the May 2013 VA examination revealed normal bilateral range of motion, muscle strength, and joint stability bilaterally, the presence of bilateral pain and tenderness over the tibia/tibial ridge as well as interference with sitting, standing, and weight-bearing was also noted.  In addition, the Veteran has asserted experiencing pain and weakness in her lower legs as well as limitations in standing and walking.  The Board therefore finds that the evidence is at least evenly balanced as to whether the Veteran's right and left leg shin splints more nearly approximated slight knee or ankle disability.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, a 10 percent rating for each of the Veteran's right and left leg shin splints is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

However, the Board finds that a rating higher than 10 percent for each of the Veteran's right and left leg shin splints is not warranted at any pertinent point.  The above evidence does not support a finding that the Veteran's right and left leg shin splints more nearly approximated moderate knee or ankle disability.  Notably, the May 2013 VA examination revealed normal bilateral range of motion, muscle strength, and joint stability.  The VA examiner also indicated that the Veteran's right and left leg shin splints did not significantly limit functional ability, noting only that she could not run on hard surfaces and that her ability to lift, walk at one time, walk during an eight hour day, sit/stand at one time, and sit/stand during an eight hour day was unlimited.  In addition, although the Veteran indicated that she wore a brace, she indicated that she used the brace only sometimes at night, and there is no indication that she requires the use of such brace.  It therefore cannot be said that the symptoms of the Veteran's right and left leg shin splints more nearly approximated moderate knee or ankle disability, as required for a higher 20 percent rating.  

As noted above, DC 5262 was used by analogy to rate the Veteran's left and right leg shin splints because "shin splints" are not listed as a specific disability under the Rating Schedule.  When a disability is not listed in the Rating Schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  Given the foregoing, the Board has considered all diagnostic codes that are potentially applicable when evaluating the Veteran's right and left leg shin splints.  However, the Board finds that no separate or higher rating would be warranted under any other potentially applicable diagnostic code.  

In this respect, neither the lay nor medical evidence reflects that there has been any limitation of motion (DC 5260 and 5261), ankylosis (DC 5256), instability or subluxation (DC 5257), or dislocation (DC 5258).  Additionally, the Board has considered the rating criteria for muscle injuries of the leg, however, under this rating criteria, a rating in excess of 10 percent would require at least moderately severe muscle injury, which is also not shown by the evidence.  See 38 C.F.R. § 4.73, DCs 5310-5312 (2017).  When rating muscle injuries, objective findings for moderately severe muscle disability include indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles.  See 38 C.F.R. § 4.56(d)(3)(iii) (2017).  In this case, the May 2013 VA examination revealed normal muscle strength bilaterally, no muscle atrophy, and no effect on muscle substance or function.

For the foregoing reasons, an initial rating of 10 percent, but no higher, is warranted for each of the Veteran's right and left leg shin splints for the entire appeal period.  As the preponderance of the evidence is against a finding of any higher rating at any pertinent point, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-16.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.  But see Extra-schedular Evaluations for Individual  Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017) ("We agree that the ROs should make these fact-intensive decisions in the first instance, and we have therefore revised the rule by eliminating the phrase 'upon field submission' and the word 'referred.'"). 

The discussion above reflects that the symptoms of the Veteran's right and left leg shin splints are fully contemplated by the applicable rating criteria.  As shown above, these ratings for impairment of the tibia are based on the criteria of slight, moderate or marked knee or ankle disability.  This broad language in the criteria thus contemplates all of the symptoms indicated by the lay and medical evidence discussed above, even though they are not specifically listed.  Hence, the criteria contemplate the symptoms and consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required.  Accordingly, referral for consideration of an extraschedular rating for the Veteran's right and left leg shin splints is not warranted.  38 C.F.R. § 3.321(b)(1) (2017).  The Board notes that, as it has not considered whether the Veteran's right and left leg shin splints caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).


ORDER

Entitlement to a rating of 10 percent, but no higher, for right leg shin splints is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 10 percent, but no higher, for left leg shin splints is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

During the June 2016 Board hearing, the Veteran contended that her service-connected right and left leg shin splints would have a significant effect on her ability to find employment.  She indicated that she couldn't find a job because jobs required standing for a certain period of time or being able to do certain things she couldn't do.  She further explained that she had worked for United Parcel Service, but that she would get sent home because her legs were hurting so badly.  As the Veteran was seeking the highest rating possible for her right and left leg shin splints, and there is some evidence that these disabilities have impacted her employability, the issue of entitlement to a TDIU has thus been raised by the evidence of record as part and parcel of her claims for higher initial ratings for her right and left leg shin splints.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.  Besides providing the Veteran an opportunity to submit a formal TDIU application form (VA Form 21-8940), this development should also include obtaining the Veteran's VA Vocational Rehabilitation folder, if any.  In this regard, the claims file contains 2016 and 2017 letters showing that the Veteran has been receiving VA vocational rehabilitation subsistence allowance; however no VA Vocational Rehabilitation folder appears in the claims file.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  After undertaking any appropriate development, to include providing the Veteran an opportunity to submit a formal TDIU application form (VA Form 21-8940) and obtaining the Veteran's VA Vocational Rehabilitation folder (if any), adjudicate the issue of entitlement to a TDIU.

2.  If upon completion of the above actions any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


